 



Exhibit 10.4
MARITRANS OPERATING COMPANY L.P. – SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
CORPORATE GUARANTEE
In order to induce Sunoco, Inc. its successors and assigns, and /or any present
or future subsidiaries and affiliates, including but not limited to Sunoco
Inc.(R&M), as defined under the Securities Act of 1933 (thereafter called “Sun”)
to extend credit or enter into contracts and agreements with Maritrans Operating
Company L.P. as now or hereinafter constituted and its successors and assigns
(hereinafter designated the “Debtor”), the undersigned hereby guarantees the
full and prompt performance or payment to Sun of any indebtedness including any
accrued interest and any other liabilities and obligations of Debtor to Sun in
connection with an extension of credit by Sun to, or an indebtedness arising
with Debtor, together with all expenses of obtaining payment thereof or
enforcing the collateral security of this Guarantee, including court and
reasonable attorneys fees (said indebtedness, liabilities, obligations and
expenses being referred herein as “such obligations”).
     The amount of such obligations guaranteed by this Corporate Guarantee shall
not exceed Twenty Five Million Dollars ($25,000,000.00). This Corporate
Guarantee shall terminate upon termination of the Long Term Lightering Contract
dated September 2, 2005 except for any indebtedness of obligations first arising
prior to such termination date.
     The undersigned agree that without notice to them and without releasing or
affecting their liability hereunder, you may extend, renew, modify, or waive any
terms of, release, surrender, exchange, compromise, or settle Such Obligations
or any collateral security therefore; or exchange, release or surrender any such
security. Notice of acceptance of this Guarantee and of the incurring of Such
Obligations or any default thereon or acceleration thereof, as well as notice of
demand, protest, presentment for acceptance or payment, or dishonor for
non-acceptance or non-payment with respect to Such Obligations are hereby
waived.
     In the event of Debtor’s failure to perform or to pay any of Such
Obligations, Sun at its option and without notice to the undersigned may
exercise as to any collateral security held all rights of a secured creditor as
afforded under the laws of the State of Pennsylvania and may apply the proceeds
of any sale or disposition, or any other funds of Debtor in your possession
whatsoever, to the satisfaction of any of Such Obligations (after deducting all
costs, expenses and attorney’s fees incurred in the realization on, or
protection of, such security) without

 



--------------------------------------------------------------------------------



 



releasing the undersigned from liability to pay any deficiency remaining unpaid
after such application.
     This Guarantee shall be a continuing, absolute, and unconditional Guarantee
and may be enforced by Sun without first making demand upon or proceeding
against Debtor or others liable for Such Obligations and without first resorting
to any collateral security or other property or invoking other available rights
or remedies.
     All Such Obligations shall become immediately due and payable by the
undersigned in the manner stated above without demand or notice if Debtor would
fail to pay any money owed to Sun when due, unless Sun elects not to treat any
or all of such obligations as immediately due and payable by the undersigned.
     This Guarantee shall be binding upon the undersigned and their
representatives, successors and assigns and shall inure to the benefit of all
your successors or assigns. No waiver of Sun’s rights hereunder or any
modification hereof shall be effective unless in a writing signed by Sun’s
authorized officer, and each waiver shall extend only to the specific instance
involved and shall not impair Sun’s rights in any other respect at any other
time
     Although referred to as a Guarantee, this instrument is intended to be a
contract of suretyship upon which the undersigned intends to be legally bound.
This Guarantee shall be governed in its entirety by the laws of the Commonwealth
of Pennsylvania.
     Guarantor represents and warrants to Sun (1) that this Guarantee has been
duly authorized, executed and delivered by Guarantor and constitutes a valid and
legally binding obligation on its part enforceable in accordance with its terms,
and is in full force and effect, (2) that there is no action, suit, proceedings
or threat or any; basis thereof, affecting the validity or enforceability of the
Guarantee, (3) that the Guarantee; does not, and the performance hereof will
not, conflict with or result in any violation of any bylaw, articles of
incorporation, agreement, decree, statute, or regulation applicable to
Guarantor, and (4) that Guarantor now possesses and will maintain the ability to
perform this Guarantee so long as any of its obligations hereunder remain
outstanding.
     In the event of a default hereunder, or in case of the of the insolvency or
failure in business of Debtor or of Guarantor, or in the event that a petition
in bankruptcy or for a receiver be filed in any court by or against Debtor or
the Guarantor, or an application be made for a writ of attachment against any
property of any of them, then all contracts, instruments, loans, advances,
credits or other obligations previously referred to shall Sun’s election be
deemed for the purposes of this guarantee to be subject to immediate performance
including payment and the liability of Guarantor hereunder shall accrue, all
without demand or notice.
     No performance including payment by Guarantor pursuant to any provision of
the Guarantee or other satisfaction of the Guarantor’s liabilities under this
guarantee by resort to the property of the Guarantor shall entitle Guarantor, by
subrogation of Sun’s rights or otherwise, to any payment or performance by
Debtor or out of the property of Debtor, except after payment in

 



--------------------------------------------------------------------------------



 



full of all sums which may be or become payable to Sun by the Debtor at any time
or from time to time.
In witness whereof, the undersigned has caused its corporate seal to be hereto
affixed and attested, and this guarantee to be signed by its duly authorized
officer in the City of Tampa, State of Florida this 2nd day of September 2,
2005.

                  Maritrans Inc.    
 
           
 
  By   /s/ Jonathan Whitworth                  
 
           Jonathan Whitworth    
 
           Chief Executive Officer    

 